Title: John Adams to Abigail Adams, 21 May 1777
From: Adams, John
To: Adams, Abigail


     
      
       May 21. 1777
      
     
     Dont be two much alarmed at the Report of an Attack of Boston. The British Court are pursuing a system which in the End I think they will find impolitick. They are alarming the Fears of the People, every where. Wentworths Letter was contrived to terrify Portsmouth. Other Threats are given out against Boston. Others against the Eastern shore of Virginia and Maryland. Now Philadelphia is to be invaded—then Albany. Sometimes New London, at others N. Haven.
     After all they will make but a poor Figure this Summer. There is some Reason to think, they have sent to Canada, for the Troops there by Water. Their Reinforcement from Europe, I think will not be great. Our Army is grown pretty strong. Pray let my dear Countrymen turn out, and not let a Man be wanting of their Quota.
     The Enemy will find it impollitick to awaken the Apprehensions of so many People. Because when the Peoples Fears subside which most of them will, they will be succeeded by Contempt.
     My Eyes are weak again, and I am in bad Health but I keep about. I ride every fair Morning and walk every pleasant Evening, so that I cannot write so often as I wish.—Have received no Letter from you by the two last Posts.
     The Country here looks most deliciously and the Singing Birds of which Species there is here a great Variety are inspired. The Spring is backward but promised great Fertility, Plenty and Abundance.
     I wish I could see your Garden and little Farm.
    